DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending. 

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests replacing or removing the acronyms “TM” and “RLC”. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono et al, US 2014/0161039 (cited in the IDS as US 9,392,490) in view of Kim et al, US 2007/0060139 (cited in the IDS as US 7,675,941). 

As for claim 1, Iacono discloses:
A method for transmitting signals by a Medium Access Control (MAC) entity of a transmission end in a wireless communication system, the method comprising: 
transmitting information about the at least one selected SDU to the upper layer (Iacono, claim 1, claim 2, Producing/transmitting information to the radio link layer (RLC) layer from a MAC layer. The information from the MAC layer indicates the size of bits for transmission. The Examiner interprets the RLC layer to correspond to the upper layer and MAC layer corresponds to a layer lower than the RLC layer); 
receiving the at least one selected SDU from the upper layer (Iacono, claim 1, Receiving the selected size produced RLC PDUs from the RLC layer as a flow); 
generating a MAC protocol data unit (PDU) including the at least one selected SDU (Iacono, claim 1, claim 5, [0006], Generating/producing a MAC PDU based on the PDU size); and 
transmitting the MAC PDU to a reception end (Iacono, claim 1, Transmitting the produced MAC PDU). 

Iacono does not explicitly receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs by considering an uplink grant and the sizes of SDUs.

However, Kim discloses receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer (Kim, FIG. 2C, [0018], Receiving, for the higher layer, information about the RLC SDU size in the higher layer); selecting at least one SDU of the SDUs by considering an uplink grant and the sizes of SDUs (Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with receiving, (Kim, [0039]).

As for claim 2, Iacono does not explicitly disclose:
The at least one selected SDU is received without adding a header and segmenting by the upper layer. However, Kim discloses the at least one selected SDU is received without adding a header (Kim, [0100], Eliminating the header form the RLC PDU) and segmenting by the upper layer (Kim, [0012], Constructing the RLC PDU be segmenting the higher-layer packet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the at least one selected SDU is received without adding a header and segmenting by the upper layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 3, Iacono does not explicitly disclose:
If a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. However, Kim discloses if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 4, Iacono discloses:
A transmission end in a wireless communication system, the transmission end comprising: a memory; and at least one processor coupled to the memory and configured to control a Medium Access Control (MAC) entity of the transmission end to: 
transmit information about the at least one selected SDU to the upper layer (Iacono, claim 1, claim 2, Producing/transmitting information to the radio link layer (RLC) layer from a MAC layer. The information from the MAC layer indicates the size of bits for transmission. The Examiner interprets the RLC layer to correspond to the upper layer and MAC layer corresponds to a layer lower than the RLC layer); 
receive the at least one selected SDU from the upper layer (Iacono, claim 1, Receiving the selected size produced RLC PDUs from the RLC layer as a flow); 
generate a MAC protocol data unit (PDU) including the at least one selected SDU (Iacono, claim 1, claim 5, [0006], Generating/producing a MAC PDU based on the PDU size);  and 
(Iacono, claim 1, Transmitting the produced MAC PDU). 

Iacono does not explicitly receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs by considering an uplink grant and the sizes of SDUs.

However, Kim discloses receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer (Kim, FIG. 2C, [0018], Receiving, for the higher layer, information about the RLC SDU size in the higher layer); selecting at least one SDU of the SDUs by considering an uplink grant and the sizes of SDUs (Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs by considering an uplink grant and the sizes of SDUs as taught by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 5, Iacono does not explicitly disclose:
(Kim, [0100], Eliminating the header form the RLC PDU) and segmenting by the upper layer (Kim, [0012], Constructing the RLC PDU be segmenting the higher-layer packet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the at least one selected SDU is received without adding a header and segmenting by the upper layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 6, Iacono does not explicitly disclose:
If a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. However, Kim discloses if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer (Kim, [0039]).

As for claim 7, Iacono discloses:
A method for transmitting signals by a Transparent Mode (TM) Radio Link Control (RLC) entity of a transmission end in a wireless communication system, the method comprising: 
transmitting, to a Medium Access Control (MAC) layer, information about sizes of the data units (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow); 
receiving, from the MAC layer, information about at least one data unit among the data units (Iacono, claim 1, claim 2, Receiving information to the radio link layer (RLC) layer from a MAC layer); 
transmitting, to the MAC layer, the at least one data unit (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow). 

Iacono does not explicitly disclose storing the data units in a buffer. However, Kim discloses storing the data units in a buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905) and receiving data units from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs).

(Kim, [0039]).

As for claim 8, Iacono does not explicitly disclose:
If a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. However, Kim discloses if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 9, Kim discloses:
(Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer). 

As for claim 10, Iacono does not explicitly disclose:
The data units except for the selected at least one data unit are maintained in the buffer. However, Kim discloses the data units except for the selected at least one data unit are maintained in the buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the data units except for the selected at least one data unit are maintained in the buffer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 11, Iacono discloses:
A transmission end in a wireless communication system, the transmission end comprising: 
a memory; and at least one processor coupled to the memory and configured to control a Transparent Mode (TM) Radio Link Control (RLC) entity of the transmission end to: receive data units from a Packet Data Convergence Protocol (PDCP) layer; 
(Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow); 
receiving, from the MAC layer, information about at least one data unit among the data units (Iacono, claim 1, claim 2, Receiving information to the radio link layer (RLC) layer from a MAC layer); 
transmitting, to the MAC layer, the at least one data unit (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow). 

Iacono does not explicitly disclose storing the data units in a buffer. However, Kim discloses storing the data units in a buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905) and receiving data units from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with storing the data units in a buffer and receiving data units from a Packet Data Convergence Protocol (PDCP) layer as taught by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 12, Iacono does not explicitly disclose:
(Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 13, Kim discloses:
The at least one data unit is selected unit among the data units based on an uplink grant and the sizes of the data units by the MAC layer (Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer). 

As for claim 14, Iacono does not explicitly disclose:
The data units except for the selected at least one data unit are maintained in the buffer. However, Kim discloses the data units except for the selected at least one data unit are (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the data units except for the selected at least one data unit are maintained in the buffer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LEE et alm US 2016/0128093 paragraph [0154] discloses When a transmitting UM RLC entity forms UMD PDUs from RLC SDUs, the transmitting UM RLC entity may i) segment and/or concatenate the RLC SDUs so that the UMD PDUs fit within the total size of RLC PDU(s) indicated by lower layer at the particular transmission opportunity notified by lower layer.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469